This is an action brought by plaintiff against defendant for false arrest and imprisonment. The action was removed for trial to the U.S. District Court for the Eastern District of North Carolina. At the July Term, 1937, the following judgment was rendered by Judge Meekins:
"This cause coming now to be heard, and at the close of all the testimony the defendants renewed their motion for judgment as of nonsuit and the court intimated its willingness to grant said motion. Whereupon plaintiff asked leave of the court to take a voluntary nonsuit, and upon motion to that effect the same was allowed, and judgment of voluntary nonsuit is accordingly entered herein."
The action was brought thereafter in the Superior Court of North Carolina and to acquire jurisdiction the demand for damages was reduced to $2,500. The judgment of Parker, J., in the court below, in part, is as follows:
"That if this action is no res adjudicata that the plaintiff has not offered sufficient evidence to entitle him to go to the jury and that the case, in any event, if the plea of res adjudicata is not tenable, should be nonsuited, it is now, therefore, ordered and decreed by the court that the action be, and it hereby is dismissed and nonsuited, and the plaintiff is taxed with the costs." *Page 830 
From a careful review of the evidence on the whole record, we do not think that the plaintiff has offered sufficient evidence to be submitted to a jury. The judgment of the court below is
Affirmed.